Citation Nr: 1512897	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for headaches.

2.  Entitlement to service connection for neuropathy of the right lower extremity.

3.  Entitlement to service connection for neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of April 2011, which granted service connection for headaches, and assigned a 10 percent rating, and September 2013, which denied service connection for peripheral neuropathy of both lower extremities.  In December 2014, the appellant and his wife appeared at a videoconference hearing held before the undersigned.  

The issue(s) of entitlement to an initial evaluation in excess of 10 percent for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neuropathy of the right lower extremity, first shown many years after service, is unrelated to a service-connected cervical spine disability.

2.  Neuropathy of the left lower extremity, first shown many years after service, is unrelated to a service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Neuropathy of the right lower extremity was not incurred in or aggravated by service, or caused or aggravated by a service-connected cervical spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  Neuropathy of the left lower extremity was not incurred in or aggravated by service, or caused or aggravated by a service-connected cervical spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements pertinent to the issues addressed in this decision have been met and the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

All identified and authorized records relevant to the matter have been obtained.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, a VA examination addressing the secondary service connection issue decided herein was obtained in August 2013.  This examination was based on a review of the record, and contained a rationale for all conclusions reached, and is adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  Such was accomplished in the December 2014 Board hearing.  At that time, the Veteran was provided with 60 days to obtain a written statement from a physician whom the Veteran had identified as stating that the Veteran's lower extremity neuropathy was due to his cervical spine disability; however, no additional statement was forthcoming.  At the hearing, the Veteran waived initial RO consideration of other medical evidence received in February 2015.  

Initial consideration of VA medical records dated from August 2013 to January 2015, obtained by the RO in March 2015 in connection with an unrelated claim, was not waived.  The records are either duplicative of evidence previously considered, or unrelated to the issues decided herein.  A waiver is not necessary.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran claims service connection for a neurological disability of the lower extremities as secondary to service-connected cervical spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as organic diseases of the nervous system, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran does not contend, nor does the evidence otherwise indicate, that neuropathy of the lower extremities was present in service or within a year thereafter.  There is also no indication that the neuropathy is otherwise directly related to his active service.  Instead, he asserts that the lower extremity peripheral neuropathy developed as a result of his service-connected cervical spine disability.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, here, the matter of whether the lower extremity neuropathy was caused by the cervical spine disability is not subject to lay observation, but requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  

During his December 2014 Board hearing the Veteran testified that his VA physician told him that his lower extremity problems were due to his spine injuries.  None of the VA treatment records contain such a statement.  A May 2013 from that physician merely noted neck pain and complaints of numbness in the feet, but he did not suggest that the two conditions were related.  The Veteran was provided with 60 days to obtain a statement from the physician, but no such statement was forthcoming.  

The Veteran underwent a VA examination in August 2013.  The Veteran reported a gradual onset of tingling and paresthesias of the feet for the past 1-2 years.  On examination, there was mild numbness and paresthesias in both lower extremities, and the diagnosis was idiopathic peripheral neuropathy of the lower extremities.  The examiner opined that the peripheral neuropathy was less likely than not proximately due to or the result of the Veteran's service-connected cervical spine condition.  The examiner explained that the peripheral neuropathy of the lower extremities was diffuse and in a stocking and glove distribution, but that any radiculopathy from a spinal condition would occur in a dermatomal distribution.  Also, any radicular or neurological symptoms from his neck condition would be expected to involve the upper extremities and not the lower extremities.  The examiner added that an opinion as to aggravation of a non-service-connected condition by a service-connected condition was not applicable.  


In February 2015, T. Farmer, M.D., wrote that based on his treatment of the Veteran, he felt that the neuropathy of the lower extremities was related to the service-connected neck disorder.  The rationale was that with his training in family medicine, his 25 years of experience, and his 8 years of treating the Veteran, it was apparent that such relationship existed between the in-service injury and his current radiculopathy of the lower extremities.  

In determining the probative value to be assigned to a medical opinion, the Board must consider whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis; the most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

Here, the Board finds that the August 2013 VA opinion is significantly more probative than the February 2015 opinion from Dr. Farmer.  Dr. Farmer does not provide any medical explanation for his conclusion that the lower extremity neuropathy is related to the service-connected neck disability; his rationale consists of a statement of his accomplishments (25 years of practice in internal medicine).  In addition, he identifies himself as the Veteran's treating physician for 8 years; however, although the Board may not ignore the opinion of a treating physician, it is also not required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Likewise, the Federal Circuit also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

In contrast, the VA opinion provides a medical basis for the conclusion, i.e., first, that the Veteran's peripheral neuropathy was present in a different distribution than would occur if caused by a spinal condition, and second, that neurological symptoms resulting from his neck condition would be expected to be confined to the upper extremities.  Dr. Farmer did not provide any medical basis to refute this assessment.  

In reaching this determination, the Veteran's lay assertions have been considered, and the Board finds them generally credible.  However, he is not competent to medically associate his neuropathy involving the lower extremities, principally the feet, with a cervical spine disability.  Moreover, given the VA examiner's rationale, there is no evidence, lay or medical, that the cervical spine disability aggravated the mild neuropathy shown in the lower extremities.  

In sum, the evidence as a whole establishes that the neuropathy of the right and left lower extremities, diagnosed as idiopathic, is wholly unrelated to the service-connected cervical spine disability.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for neuropathy of the right lower extremity is denied.

Service connection for neuropathy of the left lower extremity is denied.





REMAND

A January 2015 VA treatment record notes that the Veteran complained of worsening headaches since his last visit.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, the Veteran testified at his hearing that if not for the oxycodone he takes several times a day, his headaches would be prostrating.  His wife also testified and provided a written statement concerning the Veteran's headaches.  The March 2011 VA examination noted that the Veteran's headaches were not prostrating on current medication.  However, the Veteran's headache disability is rated under Diagnostic Code 8100, which pertains to migraine headaches, and does not address any effects of medication.  The ameliorative effects of medication may no longer be taken into consideration in such circumstances.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, the Veteran must be afforded an examination that disregards the ameliorative effects of medication in assessing the severity of the Veteran's headache disability.  

The evidence reflects that the Veteran takes the medication Percocet several times a day for his cervical spine and headache pain.  The VA examination in March 2011 noted that a "medication overuse" headache could not be excluded.  The medication is not provided by VA, but by a private physician, D. Bryant, M.D., of the Center for Spine, Joint, and Neuromuscular Rehabilitation in Hermitage, TN.  Dr. Bryant's records show treatment from October 2008 to January 2012, with Percocet (oxycodone-acetaminophen) started in October 2008.  These records show that when initially seen, in October 2008, the Veteran reported his pain level without medication as 8/10.  His average pain with medication he estimated to be 5/10.  It was noted that he had no functional limitations due to pain.  Subsequently, the Veteran was seen 4-5 times per year for pain management.  Initially, his pain reportedly improved with Botox, although the pain level remained 5/10 to 6/10.  In March 2010, however, the Veteran described his current and average pain levels as 8/10.  Nevertheless, he stated that his medications worked well to decrease his pain, and that he went fishing and hunting to stay active.  Subsequent records show that the Veteran continued to describe his current and average pain levels as 8/10 on nearly all occasions, despite stating that the medication was working well.  

In sum, on 8 out of the 10 most recent visits, dated from March 2010 to January 2012, and after the Botox lost its efficacy, the Veteran's described pain level has been 8/10 with the use of the medication Percocet 4 times a day, which is the exact same pain level he described as existing without treatment when initially seen in October 2008.  Whether this could be evidence of a "medication overuse" headache, suggested as a possibility by the VA examiner in March 2011 the Board is not competent to state.  Nevertheless, it is evidence to consider in assessing whether there are in fact any ameliorative effects from the medication.  

Additionally, the Veteran is rated 20 percent disabled for arthritis in the neck, and 30 percent disabled for insomnia/sleep disorder, associated with headaches.  Thus, in evaluating the Veteran's claim, examiners and the agency of original jurisdiction (AOJ) must be careful to avoid including any symptoms already rated as part of the neck or sleep disorder.  See 38 C.F.R. § 4.14.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from February 2015 to the present, in particular, any records of treatment and/or evaluations for headaches should be obtained.  All such records should be associated with the electronic claims file.

2.  After securing any necessary authorizations, obtain records of the Veteran's treatment at the Center for Spine, Joint, and Neuromuscular Rehabilitation Hermitage, TN, dated from January 2012 to the present; in particular, any records of treatment and/or evaluations for headaches should be obtained.  All such records should be associated with the electronic claims file.

3.  Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's service-connected headaches.  To the extent possible, the examiner must disregard the ameliorating effects of the medication, including Percocet, he takes for this condition.  (See, however, the private treatment records showing that on 8 out of 10 visits from March 2010 to January 2012, the Veteran's described pain level was 8/10 with the use of the medication Percocet 4 times a day, which is the exact same pain level he described as existing without treatment when initially seen in October 2008, as detailed above.)  The VBMS electronic claims file should be available to the examiner in conjunction with the examination, and all tests and studies deemed necessary should be accomplished.  All pertinent signs and symptoms necessary for rating the disability should be reported in detail.  In addition, the Veteran's hearing testimony and his wife's February 2015 lay statement must be given due consideration.

4.  After completion of the above and any additional development deemed necessary, readjudicate the claim for a higher initial rating for headaches.  If the decision remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case, which addresses all evidence received since the August 2012 statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


